Filed 5/21/15 P. v. Kueny CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066402

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240930)

TIFFANY KUENY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia A.

Eyherabide, Judge. Affirmed.



         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In this criminal case, appointed appellate counsel filed a brief presenting no

argument for reversal but inviting this court to review the record for error in accordance

with People v. Wende (1979) 25 Cal.3d 436 (Wende). We gave defendant and appellant

Tiffany Kueny an opportunity to file a brief on her own behalf, and she has declined to do
so. After having independently reviewed the entire record for error, as required by

Anders v. California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

          A jury found Kueny guilty of one count of inflicting corporal injury on a

cohabitant in violation of Penal Code1 section 273.5, subdivision (a). The jury also

found true an allegation Kueny had previously been convicted of domestic violence

within the meaning of section 273.5, subdivision (e)(1).

          The trial court initially imposed three years of formal probation. However, Kueny

did not perform satisfactorily on probation. On May 8, 2013, Kueny admitted she had

failed to report to her probation officer; at that point, the trial court reinstated her

probation but ordered that she be held in custody for 365 days, less 177 actual days of

credit.

          Upon Kueny's release from custody, she again failed to promptly report to her

probation officer, tested positive for methamphetamine, failed to appear for substance

abuse testing, and failed to attend domestic abuse classes. In light of these

circumstances, on June 27, 2014, the trial court revoked Kueny's probation and thereafter

imposed a midterm sentence of four years. The trial court awarded Kueny 422 days of

actual credits and no conduct credits. The trial court also imposed a restitution fine of

$240, a probation revocation fine of $240 and an additional restitution fine of $40, which

was stayed.

          A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,



1         All further statutory references are to the Penal Code.
                                                2
supra, 386 U.S. 738 has disclosed no reasonably arguable appellate issue. Kueny has

been represented by competent counsel on this appeal.

                                    DISPOSITION

      The judgment is affirmed.



                                                                            BENKE, J.

WE CONCUR:


McCONNELL, P. J.


McINTYRE, J.




                                           3